Order entered August 27, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00748-CV

                        PARALLEL NETWORKS, LLC, Appellant

                                            V.

                            JENNER & BLOCK LLP, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01146-E

                                         ORDER
       On the Court’s own motion, we WITHDRAW our opinion and VACATE our judgment

of August 26, 2015.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE